This is an application for leave to appeal from a refusal of a writ of habeas corpus. This is the second application for appeal by the petitioner. 190 Md. 732, 59 A.2d 777.
Petitioner alleges that he was arrested without a warrant and his house searched without a search warrant. He also claims that he was beaten by three officers at the time of the arrest. He further alleges that at the hearing before the magistrate he was deprived of counsel. He further says that he was tried in court on different charges from those placed against him before the magistrate. He asks that witnesses be summoned to testify for him. He also says that he has new evidence which will prove him innocent. He also claims he was convicted under a false statement. He claims that his conviction of assault with intent to rob and his sentence to six years *Page 765 
in the Maryland State Penitentiary was without sufficient evidence.
Even if he was unlawfully arrested and beaten by the officers at the time of his arrest, he cannot for that reason escape punishment when lawfully convicted. Davis v. Brady,188 Md. 113, 51 A.2d 827; Bowie v. Warden, 190 Md. 728, 60 A.2d 185;State ex rel. Wilson v. Warden, 190 Md. 758, 60 A.2d 185.
He does not allege that any articles seized by the officers under an illegal search were offered in evidence against him. Even if they were so offered, this cannot be inquired into by a writ of habeas corpus. Wright v. Swenson, 191 Md. 762,62 A.2d 573.
He does not allege that he was deprived of counsel in the court where he was tried and convicted and sentenced, but says he was tried in court on charges different from those before the magistrate. The allegation that he has new evidence which will prove him innocent and the desire to have further witnesses summoned, cannot be inquired into by a writ of habeas corpus.
We have considered in this appeal only the questions not considered in the former appeal.
Application denied, without costs.
 *Page 1